REASONS FOR ALLOWANCE
Claims 1, 2, and 5 are allowed.
Claim 1, as amended, is allowed because the prior art of record fails to disclose or suggest a power amplification circuit comprising an amplifier, a first bias circuit, a second bias circuit, a first control circuit, and a second control circuit with the connections and operations as recited in the claim, and “wherein a current supplying capacity of the first bias circuit is different from a current supplying capacity of the second bias circuit, wherein the first bias circuit comprises a field effect transistor that outputs the first bias current or voltage in accordance with the first current, wherein the second bias circuit comprises a second bipolar transistor that outputs the second bias current or voltage in accordance with the second current, wherein the first bias circuit further comprises a third transistor, wherein a collector of the third transistor is connected to a gate of the field effect transistor, a base of the third transistor is connected to a source of the field effect transistor, the emitter of the third transistor is connected to ground, and the first current is supplied to the collector of the third transistor, wherein the second bias circuit further comprises a fourth transistor, and wherein a collector of the fourth transistor is connected to a base of the second bipolar transistor, a base of the fourth transistor is connected to an emitter of the second bipolar transistor, an emitter of the fourth transistor is connected to ground, and the second current is supplied to the collector of the fourth transistor”.
	Claims 2 and 5 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Long Nguyen/
Primary Examiner
Art Unit 2842